Exhibit 10.30

NATCO GROUP INC.

2006 LONG-TERM INCENTIVE COMPENSATION PLAN

Amendment to Performance Unit Award Agreement

 

Grantee:

 

 

              

Date of Original Grant: June 30, 2006

              

PU Grant No.:

 

 

              

1. Amendment of Grant. You are hereby notified that your Performance Unit Award
Agreement under the NATCO Group Inc. 2006 Long-Term Incentive Compensation Plan
(the “Plan”) that is referenced above (the “Award Agreement”) is hereby amended,
pursuant to the Company’s authority to make such amendments unilaterally, as set
forth in paragraph 9 of the Award Agreement, in order to cause the Award
Agreement to comply with Section 409A of the Code and any regulations or
guidance thereunder. Capitalized terms used but not defined herein are defined
in the Award Agreement.

2. Time of Payment.

 

  (a) Death, Disability or Retirement. Any payment pursuant to Section 3(a) or
Section 3(b) of the Award Agreement will be made as soon as administratively
practicable (but in no event later than 45 days) following the date of your
Termination of Service. For purposes of the Award Agreement, “Termination of
Service” will be interpreted in a manner consistent with the meaning of the term
“separation from service” in Section 409A(a)(2)(A)(i) of the Code and the
applicable regulations and official guidance thereunder.

 

  (b) Change of Control. Any payment pursuant to Section 3(d) of the Award
Agreement will be made as soon as administratively practicable (but in no event
later than 45 days) following the date of a Corporate Change; provided, however,
that only a Corporate Change that constitutes a change of control event (as
defined in Treasury Regulation Section 1.409A-3(i)(5)) will result in the
vesting of the Performance Units and accelerated payment pursuant to the Award
Agreement.

 

  (c) Payment Upon Expiration of Performance Period. Except with respect to any
accelerated payment pursuant to Section 3(a), 3(b) or 3(d), payment of any
vested Performance Units will occur as soon as administratively practicable (but
in no event later than 45 days) following June 30, 2009.

 

  (d) Committee Determination. Subject to the requirements described above, the
timing of any payment to which you may be entitled under the Award Agreement
shall be determined by the Committee in its sole discretion and in compliance
with the requirements of Section 409A of the Code. You shall not be permitted,
directly or indirectly, to designate the taxable year of payment of any amount
to be paid pursuant to this Award Agreement.



--------------------------------------------------------------------------------

  (e) Delay for Specified Employees’ Payments Upon Termination of Service. If
the payment of any Performance Units would be subject to additional taxes and
interest under Section 409A of the Code because the timing of such payments is
not delayed as provided in Section 409A(a)(2)(B)(i) of the Code and the
regulations thereunder, then any such payment to which you would otherwise be
entitled during the first six months following the date of your Termination of
Service shall be paid on the first business day that is six months after the
date of your Termination of Service, or such earlier date upon which such
payments can be paid under Section 409A of the Code without being subject to
such additional taxes and interest. If this paragraph becomes applicable such
that any payment is delayed, such payment shall accrue interest on a
non-compounded basis, from the date it would otherwise have been made absent
such delay to the actual date of payment, at the prime or base rate of interest
announced by Bank of America, N.A. (or any successor thereto) at its principal
office in Charlotte, North Carolina on the date of your Termination of Service,
which shall be paid in a lump sum on the actual date of payment of the delayed
payment. The Company’s determination of its “specified employees” (as such term
is defined in Section 409A of the Code) in accordance with any of the methods
permitted under the regulations issued under Section 409A of the Code will be
binding for purposes of this Award Agreement.

3. Adjustments. Notwithstanding anything to the contrary in Paragraph 11 of the
Plan, the Performance Units will not be adjusted in any manner that would result
in your becoming subject to the adverse tax consequences of Section 409A of the
Code as a result of such adjustment.

4. Effect on Award Agreement. The provisions of this instrument will apply
notwithstanding anything to the contrary in the Award Agreement. As amended
hereby, the Award Agreement is specifically ratified and reaffirmed.

 

    NATCO GROUP INC. Date:   December 31, 2007   By:  

 

      John U. Clarke       Chairman & Chief Executive Officer     Accepted and
Agreed by Recipient: Date:   December 31, 2007  

 

    [Name]

 

-2-